Passing on the case in the light of the record as it would be if we should consider a supplemental transcript showing that there was an exception taken to the failure or refusal of the lower court to charge on circumstantial evidence, — we note that the accomplice having given direct testimony showing appellant's guilt, this obviated any necessity for a charge on circumstantial evidence. Mr. Branch states the rule at page 1040 of his Annotated P. C., as follows: "The fact that the only direct testimony comes from an accomplice witness, does not make it necessary to charge on circumstantial evidence. Wampler v. State, 28 Texas Crim. App. 353; Thompson v. State, 33 Tex.Crim. Rep., and other cases are cited.
The motion for rehearing will be overruled.
Overruled.